Citation Nr: 0201923	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
replacement, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1975 to November 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development in March 2001.  The requested 
development has since been accomplished, and the case is now 
ready for appellate review. 

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran's right knee replacement is not productive of 
severe painful motion or weakness, ankylosis of the knee, 
limitation of extension of the knee by more than 20 degrees, 
or nonunion of the tibia and fibula with loose motion 
requiring a brace.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for a right knee replacement are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes 5055, 5256, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent.  The 
veteran states that as a result of the disorder he has severe 
pain and weakness with swelling.  He states that the disorder 
is severe enough to warrant a 60 percent rating.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  The claims 
file contains the veteran's service medical records.  The 
post-service treatment records have also been obtained.  The 
veteran has been afforded two disability evaluation 
examinations by the VA to assess the severity of his 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports and the other evidence of 
record provide sufficient information to adequately evaluate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected right knee disorder.  The veteran's service 
medical records show that the veteran developed anteromedial 
and anterolateral instability of the right knee which was 
repaired by surgery.  He was then placed on limited duty and 
had done fairly well with physical therapy.  He had 
improvement of symptoms of giving away in his right knee.  
However, he was able to sublux his knee voluntarily and was 
unable to perform his military duties or participate in his 
hobbies which were many types of athletics.  He was 
subsequently discharged as a result of the disability.  

In February 1978, following his separation from service, the 
veteran filed a claim for disability compensation for a right 
knee disorder.  Subsequently, in a rating decision of April 
1978, the RO granted service connection for instability of 
the right knee, post surgical repair, and assigned a 10 
percent disability rating.  

The RO increased the rating to 20 percent in September 1992.  
The veteran perfected an appeal of that decision.  The Board 
remanded the case in April 1993, and the veteran was given an 
examination by the VA in July 1993 which showed that he had 
scars of the right knee, a right knee strain associated with 
intermittent synovial irritation and synovitis of the right 
knee, laxity of the anterior cruciate ligament and lateral 
collateral ligaments, and traumatic and degenerative 
arthritis of the right knee.  Subsequently, in a decision of 
August 1993, the RO increased the rating to 30 percent.  
Later, in a decision of October 1995, the Board increased the 
rating to 40 percent.  

An operation report from the Jupiter Hospital dated in 
December 1997 shows that the veteran underwent surgery for a 
total knee replacement.  In February 1998, the RO granted a 
100 percent rating for a period of thirteen months following 
the operation, and assigned a 30 percent rating thereafter.  
In a decision of April 1999, the RO confirmed the 30 percent 
rating.  The veteran subsequently perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, a 100 percent rating is warranted for one year 
following implantation of a prosthetic knee joint.  
Thereafter, the minimum rating shall be 30 percent.  A 60 
percent rating is warranted for chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  Intermediate degrees of residual weakness, pain, 
or limitation of motion may be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent rating is warranted 
if there is ankylosis of the knee in a favorable angle or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  A 50 percent rating is warranted 
where there is ankylosis of the knee in flexion between 20 
and 45 degrees.  A 60 percent rating is warranted where there 
is extremely unfavorable ankylosis in flexion at an angle of 
45 degrees of more.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension of 
the knee is limited by 10 degrees.  A 20 percent rating is 
warranted where extension of the knee is limited by 15 
degrees.  A 30 percent rating is warranted if extension of 
the knee is limited by 20 degrees.  A 40 percent rating is 
warranted if extension of the knee is limited by 30 degrees.  
A 50 percent rating is warranted if extension of the knee is 
limited by 45 degrees.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia and fibula resulting in 
slight knee or ankle disability.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted for marked disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The evidence which has been developed in connection with the 
veteran's claim for an increased rating includes the report 
of an examination of the veteran's joints conducted by the VA 
in March 1999.  The report shows that the veteran had a 
history of undergoing a total knee replacement in December 
1997, and said that he only hurt in the evenings.  He had 
been careful with his activities, and did not do sports 
activities, run, or do any more physical exertion than 
necessary.  He was careful going up and down steps.  He 
worked part time for six months after the surgery, and had 
been back to work full time since November 1998.  He was a 
salesman, and did not carry heavy things.  He was on his feet 
for a total of 4 hours every day.  He said that there was 
slight swelling of the knee at the end of the day, but no 
redness.  His knee was swollen for about a year after the 
surgery.  He worked out in a gym, did a treadmill, a bike, 
swimming, and light cybex machine about one hour three times 
a week.  He had not used any crutches, braces or a cane 
lately.  When his knee hurt, he took extra Advil or Tylenol 
II tablets.  

On physical examination, the veteran was 6 feet tall and 
weighed 245 pounds.  His gait and posture were normal.  The 
right knee showed no deformity.  He had three vertical scars 
on the knee joint.  The patella was moveable.  There was 
clicking during the range of motion.  There was no effusion 
and no increased heat.  There was no instability.  The range 
of motion was from 10 to 110 degrees, versus from 10 to 120 
degrees for the normal left knee.  The diagnosis was status 
post right total knee prosthesis.  The examiner reported that 
there was no incoordination, weakened movements, or 
additional loss of motion due to pain on use.  

In a letter dated in July 1999, the veteran reported that he 
felt that the physician who had measured his range of motion 
was confused, and that the range of motion in his left leg 
was far greater than the range of motion in the service-
connected right knee.  He also stated that his right knee was 
swollen and painful a good portion of every day, not just in 
the evenings.  

The Board remanded the case for further development of 
evidence in March 2001.  The RO subsequently obtained 
treatment records which pertain primarily to the veteran's 
back rather than to his knee.  However, the records do 
contain some information pertinent to the claim.  Records 
from Robert L. Diaz, M.D., dated in August 1998, show that on 
examination the veteran's gait was normal.  He was able to do 
heel and toe walking with ease.  

The veteran was afforded another VA joints examination in 
August 2001.  The examiner reported that he had reviewed the 
veteran's claims file in detail.  He noted that the veteran 
had a reconstruction of the right knee after sustaining an 
injury in high school football.  He then went on active duty 
and sustained a twisting injury to the right knee, and 
underwent reconstruction of torn anterior and medial cruciate 
ligaments.  He went before a medical board and was discharged 
thereafter.  In 1997, he underwent a total knee replacement.  
The veteran stated that he now had daily pain which was a 7 
on a scale of 10.  The pain was accompanied by swelling at 
the end of the day.  He said that he was on his feet all day 
at work, and that this made things worse.  He said that he 
had stiffness and felt that his right lower extremity was 
weaker than the left.  He denied give away pain or sensations 
of heat, but admitted to feeling like the knee occasionally 
locked.  All the symptoms reportedly occurred 5 out of 7 days 
that he worked, mostly after work and through the night.  He 
did not use crutches, corrective shoes, bracing, nor did he 
employ a cane for stability and balance.  

On examination, he was 72 inches tall and weighed 267 pounds.  
There was a leg length discrepancy of 1 centimeter.  He was 
able to come to heel strike, foot flat, and toe off without 
difficulty; however he did favor the right lower extremity.  
Motor strength of the lower extremities was 5/5 throughout.  
Flexion of the right knee was to 130 degrees, and extension 
was to 185 degrees.  There was no medial or lateral 
instability about the knee; however there was swelling of the 
knee and crepitus.  There were three scars of the right knee.  
All were flat, freely moveable, and not attached to the 
tissue below.  

After considering all of the evidence of record, the Board 
finds that the veteran's right knee replacement is not 
productive of severe painful motion or weakness, ankylosis of 
the knee, limitation of extension of the knee by more than 20 
degrees, or nonunion of the tibia and fibula with loose 
motion requiring a brace.  The normal range of motion is to 
140 degrees (see 38 C.F.R. § 4.71a, Plate II), and the 
veteran's range is only slightly reduced from that level.  No 
significant weakness was noted on either examination.  
Although the disorder is productive of some pain and 
swelling, those manifestations are adequately reflected by 
the current 30 percent rating.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for a right knee replacement are not met.


ORDER

An increased rating for a right knee replacement is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

